NEWS RELEASE FORWARD AIR CORPORATION REPORTS FIRST QUARTER 2009 RESULTS GREENEVILLE, Tenn.—(BUSINESS WIRE)—April 20, 2009—Forward Air Corporation (NASDAQ:FWRD) today reported results for the first quarter ended March 31, 2009. Operating revenue for the quarter ended March 31, 2009 decreased 10.5% to $96.6 million from $107.9 million for the same quarter in 2008.Results from operations for the quarter, which includes a non-cash, pre-tax charge of $7.2 million primarily for goodwill impairment related to the Company’s Forward Air Solutions segment, was a loss of $5.0 million, compared with income from operations of $16.7 million in the prior-year quarter.Including the impact of the goodwill impairment, the Company’s net loss for the quarter ended March 31, 2009, was $3.1 million, compared with net income of $10.0 million in the prior-year quarter. Net loss per share for the first quarter of 2009 was $0.11 compared with net income per diluted share of $0.35 in the prior-year quarter. Income from operations, adjusted to exclude the $7.2 million non-cash, pre-tax impairment charge, decreased to $2.1 million for the first quarter of 2009 from $16.7 million for the first quarter of 2008.Adjusted net income declined to $1.2 million during the first quarter of 2009 from $10.0 million in the prior-year quarter.Similarly, adjusted earnings per diluted share for the first quarter of 2009 declined to $0.04 compared with $0.35 for the first quarter of 2008. A tabular reconciliation detailing the adjustments made to arrive at the adjusted financial results set forth above from financial results determined in accordance with United States generally accepted accounting principles is contained in the financial summary statements attached to this press release. Bruce A.
